Citation Nr: 0001989	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  84-13 905	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1983 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which determined that the veteran, who was then in 
receipt of a 100 percent evaluation for schizophrenia, no 
longer met the requirements for a 100 percent evaluation for 
this service-connected disability.  The RO therefore reduced 
the evaluation to 70 percent, effective from September 1, 
1983, and on July 26, 1984, the Board affirmed the RO's June 
1983 rating decision.  

In April 1999, the appellant's attorney filed a motion for 
reconsideration of the Board's July 1984 decision.  In an 
October 1999 order, the motion was granted as to the Board 
decision of July 26, 1984, on the issue of entitlement to an 
increased rating for schizophrenia, undifferentiated type, by 
the authority granted in 38 U.S.C.A. § 7103(b) to the Deputy 
Vice Chairman by direction of the Chairman of the Board, and 
it was ordered that the decision be reconsidered by an 
expanded reconsideration panel as provided by Section 7102(b) 
of Title 38, United States Code.

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 1991 & Supp. 1999); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 
1225 (1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  The 
case is now before the expanded reconsideration panel of the 
Board.  The decision of this panel will replace the Board's 
July 1984 decision and will constitute the Board's final 
decision.

Finally, the Board notes that a new claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities has been developed for current 
appellate consideration.  However, in light of the Board's 
decision to grant restoration of the 100 percent schedular 
rating for schizophrenia, the Board finds that this appeal 
has been subsumed by the panel's reconsideration decision. 
38 C.F.R. § 4.16(a) (1999).  


FINDING OF FACT

Material improvement in the veteran's schizophrenia was not 
shown so as to justify the RO's June 1983 reduction of the 
schedular rating for this service-connected disability from 
100 percent to 70 percent, effective from September 1, 1983. 


CONCLUSION OF LAW

A 100 percent schedular rating for the veteran's service-
connected schizophrenia is restored, effective from September 
1, 1983.  38 U.S.C. § 355 (1982); 38 C.F.R. § 3.343, Part 4 
(1984).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C. § 355; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce complete 
social and industrial inadaptability will be assigned a 100 
percent disability rating; when lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability is manifested, a 70 percent disability rating 
will be assigned.  38 C.F.R. § Part 4, Diagnostic Code 9204 
(1984).

In a July 1975 rating decision, the RO granted the veteran a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU), effective from January 
1975.  The only service-connected disability was 
schizophrenia, evaluated as 70 percent disabling.

In a May 1977 rating decision, the RO continued the TDIU, and 
in a February 1981 rating decision, the RO terminated the 
TDIU and assigned a 100 percent schedular rating for 
schizophrenia, effective from February 17, 1981.

As was noted previously, a June 1983 rating decision reduced 
the evaluation for schizophrenia from 100 percent to 70 
percent, effective from September 1, 1983.  The July 1984 
rating decision did not set forth 38 C.F.R. § 3.343(a), nor 
specifically consider this regulation in reaching its 
decision.

At the time of the June 1983 RO decision, 38 C.F.R. 
§ 3.343(a) provided that a schedular 100 percent service-
connected disability rating would not be reduced, in the 
absence of clear error, without examination showing material 
improvement in the mental condition.  It further provided 
that examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
that consideration must be given to whether the veteran 
attained improvement under the ordinary conditions of life, 
i.e., while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precluded work, and 
if the latter, reduction would not be considered pending 
reexamination after a period of employment for three to six 
months.  

VA psychiatric examination in April 1983 revealed that the 
veteran complained of depression and auditory hallucinations.  
Mental status examination revealed that the veteran was 
oriented in all spheres, and was cooperative during the 
interview, speaking both logically and coherently.  He was 
noted to be friendly, relaxed and socially appropriate and 
reported that he was in the process of starting his own auto 
mechanics shop.  He also reported having a few friends and 
getting together with family members.  His mood was neither 
depressed nor elated, and the examiner did not find him to be 
significantly anxious, and no constriction of affect was 
noted.  There was no evidence of psychotic thinking or 
behavior except for the veteran's report of having frequent 
auditory hallucinations.  

The diagnosis was schizophrenia, paranoid type, chronic, in 
remission.  The examiner also commented that, in light of the 
veteran's reported efforts and failure to work and/or to 
obtain vocational training, it was considered highly unlikely 
that this pattern would change, and the examiner described 
the veteran's industrial impairment as severe and his social 
impairment as moderate.

II.  Analysis

As was noted above, at the time of the rating decision in 
June 1983, the RO did not consider 38 C.F.R. § 3.343(a) in 
determining that the veteran no longer met the requirements 
for a 100 percent schedular rating for his service-connected 
schizophrenia.  Moreover, the Board has reviewed the June 
1983 rating decision and concluded that the RO neither 
specifically nor implicitly found material improvement in the 
veteran's mental condition based on all the facts that were 
then of record.  In addition, there is also no indication 
that the RO addressed whether any improvement in the 
veteran's condition was attained under the ordinary 
conditions of life, i.e., while working or actively seeking 
work, or instead occurred by virtue of following a regimen 
which precluded work, each of which were material issues of 
fact required by 38 C.F.R. § 3.343(a).  The Board further 
notes that in the latter case, no reduction was to be 
considered until an examination following an employment 
period of three to six months.  

Consequently, as the Board has found that the determination 
of the RO that the veteran no longer met the requirements for 
a 100 percent schedular rating for schizophrenia was not in 
compliance with the considerations set forth in 38 C.F.R. 
§ 3.343(a), the Board finds that restoration is warranted for 
the veteran's 100 percent schedular rating for his service-
connected schizophrenia, effective from September 1, 1983.  


ORDER

The restoration of the veteran's 100 percent schedular rating 
for schizophrenia is granted, effective on and after 
September 1, 1983, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.


			
            WAYNE M. BRAEUER                          HOLLY 
E. MOEHLMANN 
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
 	BARRY F. BOHAN
	Member, Board of Veterans' Appeals

			
                 JANE E. SHARP                                     
MARY M. SABULSKY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
                                                RONALD R. 
BOSCH 
    Member, Board of Veterans' Appeals


 

